DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application, 16/727,382 filed on 12/26/2019, claims no foreign priority.
  
Response to Amendment
This Office Action is in response to the Amendments submitted on 06/15/2022 wherein claims 1-2, 4-8, 10-14 and 16-18 are pending and ready for examination.  Claims 3, 9, and 15 have been canceled.

Specification
The amendment filed 06/15/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicant has changed “de-identified data” to “dimension-reduced data” in paragraphs 0004-0006, 0020-0021, 0029-0030, 0032, 0035, 0039-0044 of the specification. Applicant states that “the Applicant has amended “de-identified data’ to “dimension-reduced data” in the specification and claims.  The support for this amendment may be found in paragraphs [0044]-[0045] as originally filed” (Applicant’s remark, page 11, Rejections Under 35 U.S.C. § 112) where the specification states “the dimension of the decoded data is greater than the dimension of the analog data” (¶ 0044) and “the dimension of the training data larger than that of the analog data and meeting a required resolution, the resolution corresponding to the dimension of the decoded data can satisfy the requirement although the dimension of the analog data may be much smaller than a dimension in correspondence with the required resolution” (¶ 0045).  The Examiner believes ¶ 0044 and ¶ 0045 support the dimension of the decoded data is greater than the dimension of the analog data however does not support the dimension of the decoded data being greater that the dimension of the de-identified data therefore the specification does not support the “de-identified data” being “dimension-reduced data.”    
Applicant is required to cancel the new matter in the reply to this Office Action.
	Amendment to the Specification will not be entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such a claim limitation is “a de-identified sensing device” in independent claims 1, 7, and 13.  Corresponding structure is at least disclosed as “an analog encoder and a quantizer” (¶ 0019) where the quantizer is an Analog-to-Digital-Convertor at ¶ 0029 and ¶ 0039 of the instant Specification.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1, 6-8, 10-13, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant claims “dimension-reduced data” in claim 1 lines 3, 5, and 10, claim 6 line 4, claim 7 lines 5, 6, 11, and 13, claim 8 line 4, claim 10 line 2-3 and 7, claim 11 line 2-3, claim 12 line 4 and 6, claim 13 line 2-3, 6, 7, and 9, and claim 18 line 3.  “Dimension-reduced data” is not properly described in the application as filed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-8, 10-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. hereinafter Lu, “Signal recovery for compressive spectrometers,” downloaded from https://www.spiedigitallibrary.org/conference-preceedings-of-spie, in view of Khashman, U.S. Pub. No. 2018/0226143 A1, in further view of Oliver et al., Filters with random transmittance for improving resolution in filter-array-based spectrometers, downloaded from https://opg.optica.org/DirectPDFAccess/E1666637-70F9-43AD-B89E8E39A3C8C084_249202/oe-21-4-3969.pdf?da=1&id=249202&seq=0&mobile=no as evidenced by Lissberger, Coatings with induced transmission, downloaded from https://opg.optica.org/ao/fulltext.cfm?uri=ao-20-1-95&id=24560 , and in further view of  Lorraine Li,(hereinafter Lorraine) Principal Component Analysis for Dimensionality Reduction, downloaded from https://towardsdatascience.com/principal-component-analysis-for-dimensionality-reduction-115a3d157bad.  

Regarding Independent claim 1 Lu teaches:	
	 A data processing system disposed on a sensor comprising: 
	a decoding device, communicably connecting to the [de-identified] sensing device and configured to generate a decoded data according to the [dimension-reduced] data and a plurality of decoding parameters obtained from a database trained by machine learning (Lu, § 6.1, § 6.2:  Lu teaches “we evaluate all methods using the real datasets described in Section 6.1.  Specifically, we train and validate out models on dataset (B), and report the signal reconstruction error of dataset (A)” (§6.2 1st paragraph).  Lu also teaches “to validate out signal reconstruction approach with filter-based spectrometers” (§ 6.1 3rd paragraph) therefore Lu teaches data from the “filter-based spectrometers” being “trained by machine learning.”); 
	wherein the [de-identified] sensing device comprises an analog encoder 
	where the analog encoder is configured to encode the sensing data to generate a responsive data (Lu fig 1, § 2.2:  Lu teaches a “filter-based architecture” as depicted in the right-hand side of fig 1 where “the input spectrum x(λ) which represents the reflection or transmission light power at a given wavelength λ passes through each filter" thereby disclosing “a filter array.”  Lu also teaches “The transmittance of each filter fi (λ) define the wavelength that can pass through and be detected by the sensor” disclosing a “detector array.”  Additionally, Lu teaches “By measuring the output yi, the input spectrum x(λ) can be theoretically recovered as                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    (λ)” disclosing a “readout circuit” that detects the signal and then sends the signal to be processed as this is the same arrangement of the “analog encoder” depicted in fig 1 of the specification Lu discloses “an analog encoder configured to encode the sensing data to generate a responsive data”), 
	the decoding device decomposes the [dimension-reduced data] data into a sparse component and a smooth component, the sparse component is represented at a rate below a Nyquist rate, the decoding device selects a plurality of regularization parameters respectively according to the sparse component and the smooth component, the plurality of decoding parameters include regularization parameters respectively corresponding to the sparse component and the smooth component, and a dimension of the decoded data is greater than a dimension of the responsive data (Lu, § 1, § 2.1, § 4, § 5:  Lu teaches “we extend this idea and consider a slightly more complex signal model that encourages both sparsity and smoothness” (§ 2.1 2nd paragraph) where “According to the compressive sensing theory, sparse nature of signal can be capture and represented at a rate significantly below the Nyquist rate” (§ 1, 2nd paragraph) thereby disclosing the de-identified data is decomposed ” into a sparse component and a smooth component, the sparse component is represented at a rate below a Nyquist rate.”  Lu also teaches “The sparsity and smoothness assumption manifests as separate regularization terms in the optimization problem for signal reconstruction” (§ 5, 1st paragraph) where the optimization problem for signal reconstruction” is represented by the algorithm of equation 5, where “v” represents the smooth component and z” represent the sparse component (§ 4, 2nd paragraph) and λ1 represent the coefficient of the sparse component and λ2 represents the coefficient of the smooth component (eqn. 5) thereby disclosing “regularization parameters respectively according to the sparse component and the smooth component.”  Lu also teaches “we recommend using proximal gradient descent as the solver” disclosing machine learning is used to determine λ1 and  λ2  thereby disclosing “a plurality of regularization parameters” additionally disclosing “the plurality of decoding parameters”  as, according to ¶ 0040 of the specification “”the decoder 343 of the computing device 34 of the decoding device 30 further selects regularization parameters to serve as the decoding parameters according to the characteristic of each component.”  Equation 5 in Lu is the exact same equation as the equation in ¶ 0043 of the specification therefore Lu discloses “a dimension of the decoded data is greater than a dimension of the responsive data” Lu discloses decoded data in Equation 5, therefore Lu discloses a decoder), 
	wherein the analog encoder comprises a filter array, a detector array and a readout circuit, the filter array is configured to perform a physical encoding or an electrical signal encoding, 
	the detector array is disposed on the readout circuit, and the filter array is disposed on the detector array (Lu, fig 1, § 2.2, Lu teaches “filter-based architecture” as depicted in fig 1 where “the input spectrum x(λ) which represents the reflection or transmission light power at a given wavelength λ passes through each filter" thereby disclosing “a filter array.”  Lu also teaches “The transmittance of each filter fi (λ) define the wavelength that can pass through and be detected by the sensor” disclosing a “detector array.”  Additionally, Lu teaches “By measuring the output yi, the input spectrum x(λ) can be theoretically recovered as                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    (λ)” disclosing a “the detector array is disposed on the readout circuit” as the “detector array” detects the signal and then sends the signal to be processed).    
	Lu does not teach:
	A data processing system disposed on a sensor
	a de-identified sensing device, configured to receive a sensing data of a target and to process the sensing data to generate a [dimension-reduced] data: 
	a quantizer implemented by an Analog-to-Digital Convertor
	the filter array comprises a plurality of optical components disposed randomly, each of the plurality of optical components is coated randomly,
	Khashman teaches:
	a de-identified sensing device, configured to receive a sensing data of a target and to process the sensing data to generate a [dimension-reduced] data: (Khashman, ¶ 0013-¶ 0015:  Khashman teaches “preprocessing comprises at least one of normalizing, de-identifying, and delimiting the portion of the source data and the source user information” (¶ 0013) and “based on identifying the at least some personal identifying information, stripping the portion of the source data and the source user information of the personal identifying information to generate de-identified data”(¶ 0015) thereby disclosing “process the sensing data to generate a de-identified data” and that the processed data is de-identified data).
	a quantizer implemented by an Analog-to-Digital Convertor (Khashman, fig 1, fig 2, ¶ 0013-¶ 0015, ¶ 0051:  Khashman teaches a” processing device may include” among other things, “various analog-to-digital converters” (¶ 0051) where the “processing device” is part of the “user device 200 associated with a user 104” (¶ 0051).  The “processing device” is used to preprocess where “preprocessing comprises at least one of normalizing, de-identifying, and delimiting the portion of the source data and the source user information” (¶ 0013) and “based on identifying the at least some personal identifying information, stripping the portion of the source data and the source user information of the personal identifying information to generate de-identified data” (¶ 0015) thereby disclosing “a quantizer implemented by an Analog-to-Digital Convertor”).    
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal recovery method as disclosed by Lu by including de-identifying data as taught by Khashman in order to provide a system where “the unique data encoding, delimiting, de-identifying, and normalization features of the invention and the resulting smaller size of the encoded data file enables the present invention to transfer files through a variety of communication channels and with increased speed” (Khashman, 0084). 
	Oliver teaches:
	A data processing system disposed on a sensor (Oliver, § Introduction:  Oliver teaches digital signal processing algorithms” that can run on a “specialized DSP chip integrated into the spectrometer unit” (§ Introduction, 2nd paragraph).
    	the filter array comprises a plurality of optical components disposed randomly, each of the plurality of optical components is coated randomly (Oliver, §1. Introduction, page 2-3:  Oliver teaches filters with random transmittance functions (TF) in filter-array-based spectrometers (§1 page 2-3) where “random transmittance functions” discloses  “optical components.”  The transmittance of a filter can be changed with a coating as evidenced by Lissberger, 1st page, I. Introduction, 1st paragraph therefore if the transmittance functions are random and can be changed with a coating, the coatings are also random ),
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal recovery method as disclosed by Lu by including the filter array as taught by Oliver in order to provide a system where “the improvement in resolution is 7-fold using the filters with random transmittance over what was achieved in our previous work” (Oliver, abstract).
	Lorraine teaches:
	[dimension-reduced] data (Lorraine, § Introduction to Principal component Analysis:  Lorraine teaches using principal component analysis (PCA) in order to reduce the dimensionality of data).
	 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal recovery method as disclosed by Lu by including dimension-reduced data as taught by Lorraine in order to provide a system where reduced dimensionality is “used to improve storage space or the computational efficiency of the learning algorithm, but can also improve the predictive performance by reducing the curse of dimensionality” (Lorraine 3rd paragraph).  

Regarding claim 2 Lu as modified teaches:
	the sensing data is a spectrum data or a spatial data (Lu, § 2.2:  Lu teaches “Let the input spectrum x(λ) which represents the reflection or transmission light power at a given wavelength λ passes through each filter, and output yi by the corresponding sensor” (§ 2.2) thereby disclosing “the sensing data is a spectrum data or a spatial data”).  

Regarding claim 4 Lu as modified teaches:
	the filter array is configured to perform a random optical response to the sensing data of the target (Lu, fig 1, § 2.2: Lu teaches ““The transmittance of each filter fi (λ) define the wavelength that can pass through and be detected by the sensor” (§ 2.2) teaching “the filter array is configured to perform a random optical response to the sensing data of the target” as “each filter” discloses a “filter array” and “transmittance of each filter fi (λ) define the wavelength that can pass through” discloses “a random optical response to the sensing data of the target”).

Regarding claim 5 Lu as modified teaches:
	the detector array comprises a plurality of detectors whose frequency sensing ranges or wavelength sensing ranges are identical to one another (Lu, § 6.1:  Lu teaches a filter array where the filters are all at the same wavelength interval (§ 2.1 3rd paragraph)).  

Regarding claim 6 Lu as modified does not teach:
	the quantizer is configured to convert the responsive data to the [dimension-reduced] data 
	Khashman teaches:
	the quantizer is configured to convert the responsive data to the [dimension-reduced] data (Khashman, fig 1, fig 2, ¶ 0013-¶ 0015, ¶ 0051:  Khashman teaches a” processing device may include” among other things, “various analog-to-digital converters” (¶ 0051) where the “processing device” is part of the “user device 200 associated with a user 104” (¶ 0051).  The “processing device” is used to preprocess where “preprocessing comprises at least one of normalizing, de-identifying, and delimiting the portion of the source data and the source user information” (¶ 0013) and “based on identifying the at least some personal identifying information, stripping the portion of the source data and the source user information of the personal identifying information to generate de-identified data” (¶ 0015) thereby disclosing “a quantizer implemented by an Analog-to-Digital Convertor configured to convert the responsive data to the de-identified data”).   
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal recovery method as disclosed by Lu by including de-identifying data as taught by Khashman in order to provide a system where “the unique data encoding, delimiting, de-identifying, and normalization features of the invention and the resulting smaller size of the encoded data file enables the present invention to transfer files through a variety of communication channels and with increased speed” (Khashman, 0084).     
	Lorraine teaches:
	[dimension-reduced] data (Lorraine, § Introduction to Principal component Analysis:  Lorraine teaches using principal component analysis (PCA) in order to reduce the dimensionality of data).
	 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal recovery method as disclosed by Lu by including dimension-reduced data as taught by Lorraine in order to provide a system where reduced dimensionality is “used to improve storage space or the computational efficiency of the learning algorithm, but can also improve the predictive performance by reducing the curse of dimensionality” (Lorraine 3rd paragraph).  

Regarding Independent claim 7 Lu teaches:
	the data processing system comprises a [de-identified] sensing device and a decoding device, and the method comprises: 	 
	generating a decoded data according to the [dimension-reduced] data and a plurality of decoding parameters obtained from a database trained by machine learning (Lu, § 6.1, § 6.2:  Lu teaches “we evaluate all methods using the real datasets described in Section 6.1.  Specifically, we train and validate out models on dataset (B), and report the signal reconstruction error of dataset (A)” (§6.2 1st paragraph).  Lu also teaches “to validate out signal reconstruction approach with filter-based spectrometers” (§ 6.1 3rd paragraph) therefore Lu teaches data from the “filter-based spectrometers” being “trained by machine learning.”);  
	wherein the [de-identified] sensing device comprises an analog encoder
	wherein the analog encoder is configured to encode the sensing data to generate a responsive data (Lu fig 1, § 2.2:  Lu teaches a “filter-based architecture” as depicted in the right-hand side of fig 1 where “the input spectrum x(λ) which represents the reflection or transmission light power at a given wavelength λ passes through each filter" thereby disclosing “a filter array.”  Lu also teaches “The transmittance of each filter fi (λ) define the wavelength that can pass through and be detected by the sensor” disclosing a “detector array.”  Additionally, Lu teaches “By measuring the output yi, the input spectrum x(λ) can be theoretically recovered as                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    (λ)” disclosing a “readout circuit” that detects the signal and then sends the signal to be processed.  This is the same arrangement as the “analog encoder” depicted in fig 1 of the specification therefore Lu discloses “an analog encoder configured to encode the sensing data to generate a responsive data”), and 
	generating the decoded data according to the [dimension-reduced] data and the plurality of decoding parameters obtained from the database trained by machine learning comprises: 
	decomposing the [dimension reduced] data into a sparse component and a smooth component by the decoding device, wherein the sparse component is represented at a rate below a Nyquist rate; and 
	selecting a plurality of regularization parameters respectively according to the sparse component and the smooth component, wherein the plurality of decoding parameters include regularization parameters respectively corresponding to the sparse component and the smooth component, and a dimension of the decoded data is greater than a dimension of the responsive data (Lu, § 1, § 2.1, § 4, § 5:  Lu teaches “we extend this idea and consider a slightly more complex signal model that encourages both sparsity and smoothness” (§ 2.1 2nd paragraph) where “According to the compressive sensing theory, sparse nature of signal can be capture and represented at a rate significantly below the Nyquist rate” (§ 1, 2nd paragraph) thereby disclosing the de-identified data is decomposed ” into a sparse component and a smooth component, the sparse component is represented at a rate below a Nyquist rate.”  Lu also teaches “The sparsity and smoothness assumption manifests as separate regularization terms in the optimization problem for signal reconstruction” (§ 5, 1st paragraph) where the optimization problem for signal reconstruction” is represented by the algorithm of equation 5, where “v” represents the smooth component and z” represent the sparse component (§ 4, 2nd paragraph) and λ1 represent the coefficient of the sparse component and λ2 represents the coefficient of the smooth component (eqn. 5) thereby disclosing “regularization parameters respectively according to the sparse component and the smooth component.”  Lu also teaches “we recommend using proximal gradient descent as the solver” disclosing machine learning is used to determine λ1 and  λ2  thereby disclosing “a plurality of regularization parameters” additionally disclosing “the plurality of decoding parameters”  as, according to ¶ 0040 of the specification “the decoder 343 of the computing device 34 of the decoding device 30 further selects regularization parameters to serve as the decoding parameters according to the characteristic of each component.”  Equation 5 in Lu is the exact same equation as the equation in ¶ 0043 of the specification therefore Lu discloses “a dimension of the decoded data is greater than a dimension of the responsive data.”  Lu discloses decoded data in Equation 5, therefore Lu discloses a decoder), 
	wherein the analog encoder comprises a filter array, a detector array and a readout circuit, the filter array is configured to perform a physical encoding or an electrical signal encoding, 
	the detector array is disposed on the readout circuit, and the filter array is disposed on the detector array (Lu, fig 1, § 2.2, Lu teaches “filter-based architecture” as depicted in fig 1 where “the input spectrum x(λ) which represents the reflection or transmission light power at a given wavelength λ passes through each filter" thereby disclosing “a filter array.”  Lu also teaches “The transmittance of each filter fi (λ) define the wavelength that can pass through and be detected by the sensor” disclosing a “detector array.”  Additionally, Lu teaches “By measuring the output yi, the input spectrum x(λ) can be theoretically recovered as                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    (λ)” disclosing a “the detector array is disposed on the readout circuit” as the “detector array” detects the signal and then sends the signal to be processed).    
	Lu does not teach:
	A data processing method performing on a sensor adapted to a data processing system disposed on the sensor 
	receiving a sensing data of a target and processing the sensing data to generate a de-identified data by the de-identified sensing device; and the processed data is [dimension-reduced] data.
	a quantizer implemented by an Analog-to-Digital Convertor,
	the filter array comprises a plurality of optical components disposed randomly, each of the plurality of optical components is coated randomly,
	Khashman teaches:
	receiving a sensing data of a target and processing the sensing data to generate a de-identified data by the de-identified sensing device; and the processed data is [dimension-reduced] data (Khashman, ¶ 0013-¶ 0015:  Khashman teaches “preprocessing comprises at least one of normalizing, de-identifying, and delimiting the portion of the source data and the source user information” (¶ 0013) and “based on identifying the at least some personal identifying information, stripping the portion of the source data and the source user information of the personal identifying information to generate de-identified data”(¶ 0015) thereby disclosing “process the sensing data to generate a de-identified data” and that the processed data is de-identified data).
	a quantizer implemented by an Analog-to-Digital Convertor (Khashman, fig 1, fig 2, ¶ 0013-¶ 0015, ¶ 0051:  Khashman teaches a” processing device may include” among other things, “various analog-to-digital converters” (¶ 0051) where the “processing device” is part of the “user device 200 associated with a user 104” (¶ 0051).  The “processing device” is used to preprocess where “preprocessing comprises at least one of normalizing, de-identifying, and delimiting the portion of the source data and the source user information” (¶ 0013) and “based on identifying the at least some personal identifying information, stripping the portion of the source data and the source user information of the personal identifying information to generate de-identified data” (¶ 0015) thereby disclosing “a quantizer implemented by an Analog-to-Digital Convertor”).    
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal recovery method as disclosed by Lu by including de-identifying data as taught by Khashman in order to provide a system where “the unique data encoding, delimiting, de-identifying, and normalization features of the invention and the resulting smaller size of the encoded data file enables the present invention to transfer files through a variety of communication channels and with increased speed” (Khashman, 0084).  
	Oliver teaches:
	A data processing method performing on a sensor adapted to a data processing system disposed on the sensor (Oliver, § Introduction:  Oliver teaches digital signal processing algorithms” that can run on a “specialized DSP chip integrated into the spectrometer unit” (§ Introduction, 2nd paragraph).
    	the filter array comprises a plurality of optical components disposed randomly, each of the plurality of optical components is coated randomly (Oliver, §1. Introduction, page 2-3:  Oliver teaches filters with random transmittance functions (TF) in filter-array-based spectrometers (§1 page 2-3) where “random transmittance functions” discloses  “optical components.”  The transmittance of a filter can be changed with a coating as evidenced by Lissberger, 1st page, I. Introduction, 1st paragraph therefore if the transmittance functions are random and can be changed with a coating, the coatings are also random ),
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal recovery method as disclosed by Lu by including the filter array as taught by Oliver in order to provide a system where “the improvement in resolution is 7-fold using the filters with random transmittance over what was achieved in our previous work” (Oliver, abstract).
	Lorraine teaches:
	[dimension-reduced] data (Lorraine, § Introduction to Principal component Analysis:  Lorraine teaches using principal component analysis (PCA) in order to reduce the dimensionality of data).
	 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal recovery method as disclosed by Lu by including dimension-reduced data as taught by Lorraine in order to provide a system where reduced dimensionality is “used to improve storage space or the computational efficiency of the learning algorithm, but can also improve the predictive performance by reducing the curse of dimensionality” (Lorraine 3rd paragraph).  
  
Regarding claim 8 Lu teaches:
	performing a physical encoding or an electrical signal encoding to the sensing data by the filter array (Lu, fig 1, § 2.2, Lu teaches “filter-based architecture” as depicted in fig 1 where “the input spectrum x(λ) which represents the reflection or transmission light power at a given wavelength λ passes through each filter" thereby disclosing “a filter array.”  Lu also teaches “The transmittance of each filter fi (λ) define the wavelength that can pass through and be detected by the sensor” disclosing a “detector array.”  Additionally, Lu teaches “By measuring the output yi, the input spectrum x(λ) can be theoretically recovered as                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    (λ)” disclosing a “readout circuit” as the “detector array” detects the signal and then sends the signal to be processed.  This is the same arrangement as the “analog encoder” depicted in fig 1 of the specification therefore Lu discloses “performing a physical encoding or an electrical signal encoding to the sensing data by the filter array).  
	receiving the sensing data of the target and processing the sensing data to generate the [dimension-reduced] data by de-identified sensing device (Khashman , see claim 7 above)    
	Lu does not teach:
	[dimension-reduced] data
	Lorraine teaches:
	[dimension-reduced] data (Lorraine, § Introduction to Principal component Analysis:  Lorraine teaches using principal component analysis (PCA) in order to reduce the dimensionality of data).
	 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal recovery method as disclosed by Lu by including dimension-reduced data as taught by Lorraine in order to provide a system where reduced dimensionality is “used to improve storage space or the computational efficiency of the learning algorithm, but can also improve the predictive performance by reducing the curse of dimensionality” (Lorraine 3rd paragraph).  

Regarding claim 10 Lu teaches:
	generating the decoded data according to the [dimension-reduced] data and the plurality of decoding parameters obtained from a database trained by machine learning (Lu teaches, see claim 7 above) further comprises: 	
	computing a sparse basis according to the database by the decoding device with a sparse induced database, wherein the decoding device computing the sparse basis according to the [dimension-reduced] data and the sparse induced database, wherein the sparse basis is generated by machine learning (Lu, § 4, § 5:  Lu teaches equation 5 which is the same equation as the equation in ¶ 0043 of the specification.  Lu also teaches “we recommend using proximal gradient descent as the solver” (§ 5 3rd paragraph) disclosing machine learning.  The specification states in ¶ 0042 that “the computing device 34 may adopt an adaptive regularization or a proximal gradient descent method to solve the following optimization problem in order to convert the de-identified data into the decoded data.”  A person of ordinary skill in the art would conclude if the algorithms (eqn. 5 of Lu and eqn. of ¶ 0043 in specification) are the same and the machine learning technique for solving the algorithms is the same (the proximal gradient descent method) then the solutions would be the same including the “sparse basis”).  
	Lu does not teach:
	[dimension-reduced] data   
	Lorraine teaches:
	[dimension-reduced] data (Lorraine, § Introduction to Principal component Analysis:  Lorraine teaches using principal component analysis (PCA) in order to reduce the dimensionality of data).
	 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal recovery method as disclosed by Lu by including dimension-reduced data as taught by Lorraine in order to provide a system where reduced dimensionality is “used to improve storage space or the computational efficiency of the learning algorithm, but can also improve the predictive performance by reducing the curse of dimensionality” (Lorraine 3rd paragraph).  

Regarding claim 11 Lu teaches:		
	generating the decoded data according to the [dimension-reduced] data and the plurality of decoding parameters obtained from the database trained by machine learning further (Lu teaches, see claim 7 above) comprises: 	
	obtaining the plurality of decoding parameters according to the sparse basis and the regularization parameter; and 
	performing an adaptive regularization to generate the decoded data (Lu, § 4, § 5:  Lu teaches equation 5 which is the same equation as the equation in ¶ 0043 of the specification.  Lu also teaches “we recommend using proximal gradient descent as the solver” (§ 5 3rd paragraph) disclosing machine learning.  The specification states in ¶ 0042 that “the computing device 34 may adopt an adaptive regularization or a proximal gradient descent method to solve the following optimization problem in order to convert the de-identified data into the decoded data.”  A person of ordinary skill in the art would conclude if the algorithms (eqn. 5 of Lu and eqn. of ¶ 0043 in specification) are the same and the machine learning technique for solving the algorithms is the same (the proximal gradient descent method) then the solutions would be the same including the “obtaining the plurality of decoding parameters according to the sparse basis and the regularization parameter” and “performing an adaptive regularization to generate the decoded data sparse basis”).  
	Lu does not teach:
	[dimension-reduced] data   
	Lorraine teaches:
	[dimension-reduced] data (Lorraine, § Introduction to Principal component Analysis:  Lorraine teaches using principal component analysis (PCA) in order to reduce the dimensionality of data).
	 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal recovery method as disclosed by Lu by including dimension-reduced data as taught by Lorraine in order to provide a system where reduced dimensionality is “used to improve storage space or the computational efficiency of the learning algorithm, but can also improve the predictive performance by reducing the curse of dimensionality” (Lorraine 3rd paragraph).  
    
Regarding claim 12 Lu does not teach:
	receiving the sensing data of the target and processing the sensing data to generate the [dimension-reduced] data by the de-identified sensing device further comprises: 
	converting the responsive data to the [dimension-reduced] by the Analog-to-Digital Convertor.  
	Khashman teaches:
	receiving the sensing data of the target and processing the sensing data to generate the [dimension-reduced] data by the de-identified sensing device further comprises: 
	converting the responsive data to the [dimension-reduced] data by the Analog-to-Digital Convertor (Khashman, fig 1, fig 2, ¶ 0013-¶ 0015, ¶ 0051:  Khashman teaches a” processing device may include” among other things, “various analog-to-digital converters” (¶ 0051) where the “processing device” is part of the “user device 200 associated with a user 104” (¶ 0051).  The “processing device” is used to preprocess where “preprocessing comprises at least one of normalizing, de-identifying, and delimiting the portion of the source data and the source user information” (¶ 0013) and “based on identifying the at least some personal identifying information, stripping the portion of the source data and the source user information of the personal identifying information to generate de-identified data” (¶ 0015) thereby disclosing “a quantizer implemented by an Analog-to-Digital Convertor” and “converting  the responsive data by the Analog-to-Digital Convertor”).   
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal recovery method as disclosed by Lu by including de-identifying data as taught by Khashman in order to provide a system where “the unique data encoding, delimiting, de-identifying, and normalization features of the invention and the resulting smaller size of the encoded data file enables the present invention to transfer files through a variety of communication channels and with increased speed” (Khashman, 0084).  
	Lorraine teaches:
	[dimension-reduced] data (Lorraine, § Introduction to Principal component Analysis:  Lorraine teaches using principal component analysis (PCA) in order to reduce the dimensionality of data).
	 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal recovery method as disclosed by Lu by including dimension-reduced data as taught by Lorraine in order to provide a system where reduced dimensionality is “used to improve storage space or the computational efficiency of the learning algorithm, but can also improve the predictive performance by reducing the curse of dimensionality” (Lorraine 3rd paragraph).  
   
Regarding Independent claim 13 Lu teaches:
	A [de-identified] sensing device configured to receive a sensing data of a target 
	an analog encoder, configured to encode the sensing data to generate a responsive data (Lu fig 1, § 2.2:  Lu teaches a “filter-based architecture” as depicted in the right-hand side of fig 1 where “the input spectrum x(λ) which represents the reflection or transmission light power at a given wavelength λ passes through each filter" thereby disclosing “a filter array.”  Lu also teaches “The transmittance of each filter fi (λ) define the wavelength that can pass through and be detected by the sensor” disclosing a “detector array.”  Additionally Lu teaches “By measuring the output yi, the input spectrum x(λ) can be theoretically recovered as                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    (λ)” disclosing a “readout circuit” that detects the signal and then sends the signal to be processed as this is the same arrangement of the “analog encoder” depicted in fig 1 of the specification Lu discloses “an analog encoder configured to encode the sensing data to generate a responsive data”); 	wherein the [dimension-reduced] data is transferred to a decoding device for generating a decoded data according to the [dimension-reduced data] data and a plurality of decoding parameters obtained from a database trained by machine learning (Lu, § 6.1, § 6.2:  Lu teaches “we evaluate all methods using the real datasets described in Section 6.1.  Specifically, we train and validate out models on dataset (B), and report the signal reconstruction error of dataset (A)” (§6.2 1st paragraph).  Lu also teaches “to validate out signal reconstruction approach with filter-based spectrometers” (§ 6.1 3rd paragraph) therefore Lu teaches data from the “filter-based spectrometers” being “trained by machine learning.”), 
	the decoding device decomposes the [dimension-reduced data] data into a sparse component and a smooth component, wherein the sparse component is represented at a rate below a Nyquist rate, and the decoding device selects a plurality of regularization parameters respectively according to the sparse component and the smooth component, the plurality of decoding parameters include regularization parameters respectively corresponding to the sparse component and the smooth component, and a dimension of the decoded data is greater than a dimension of the responsive data (Lu, § 1, § 2.1, § 4, § 5:  Lu teaches “we extend this idea and consider a slightly more complex signal model that encourages both sparsity and smoothness” (§ 2.1 2nd paragraph) where “According to the compressive sensing theory, sparse nature of signal can be capture and represented at a rate significantly below the Nyquist rate” (§ 1, 2nd paragraph) thereby disclosing the de-identified data is decomposed ” into a sparse component and a smooth component, the sparse component is represented at a rate below a Nyquist rate.”  Lu also teaches “The sparsity and smoothness assumption manifests as separate regularization terms in the optimization problem for signal reconstruction” (§ 5, 1st paragraph) where the optimization problem for signal reconstruction” is represented by the algorithm of equation 5, where “v” represents the smooth component and z” represent the sparse component (§ 4, 2nd paragraph) and λ1 represent the coefficient of the sparse component and λ2 represents the coefficient of the smooth component (eqn. 5) thereby disclosing “regularization parameters respectively according to the sparse component and the smooth component.”  Lu also teaches “we recommend using proximal gradient descent as the solver” disclosing machine learning is used to determine λ1 and  λ2  thereby disclosing “a plurality of regularization parameters” additionally disclosing “the plurality of decoding parameters”  as, according to ¶ 0040 of the specification “”the decoder 343 of the computing device 34 of the decoding device 30 further selects regularization parameters to serve as the decoding parameters according to the characteristic of each component.”  Equation 5 in Lu is the exact same equation as the equation in ¶ 0043 of the specification Lu discloses “a dimension of the decoded data is greater than a dimension of the responsive data,” Lu discloses decoded data in Equation 5, therefore Lu discloses a decoder), 
	wherein the analog encoder comprises a filter array, a detector array and a readout circuit, the filter array is configured to perform a physical encoding or an electrical signal encoding, 
	the detector array is disposed on the readout circuit, and the filter array is disposed on the detector array (Lu, fig 1, § 2.2, Lu teaches “filter-based architecture” as depicted in fig 1 where “the input spectrum x(λ) which represents the reflection or transmission light power at a given wavelength λ passes through each filter" thereby disclosing “a filter array.”  Lu also teaches “The transmittance of each filter fi (λ) define the wavelength that can pass through and be detected by the sensor” disclosing a “detector array.”  Additionally, Lu teaches “By measuring the output yi, the input spectrum x(λ) can be theoretically recovered as                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    (λ)” disclosing a “the detector array is disposed on the readout circuit” as the “detector array” detects the signal and then sends the signal to be processed).    
	Lu does not teach:
	A de-identified sensing device configured to receive a sensing data of a target and to process the sensing data to generate a de-identified data, and the processed data is [dimension-reduced] data. 
	a quantizer implemented by an Analog-to-Digital Convertor,
	the filter array comprises a plurality of optical components disposed randomly, each of the plurality of optical components is coated randomly,
	Khashman teaches:
	A de-identified sensing device configured to receive a sensing data of a target and to process the sensing data to generate a [dimension-reduced] data, and the processed data is de-identified data (Khashman, ¶ 0013-¶ 0015:  Khashman teaches “preprocessing comprises at least one of normalizing, de-identifying, and delimiting the portion of the source data and the source user information” (¶ 0013) and “based on identifying the at least some personal identifying information, stripping the portion of the source data and the source user information of the personal identifying information to generate de-identified data”(¶ 0015) thereby disclosing “process the sensing data to generate a de-identified data” and that the processed data is de-identified data).
	a quantizer implemented by an Analog-to-Digital Convertor, (Khashman, fig 1, fig 2, ¶ 0013-¶ 0015, ¶ 0051:  Khashman teaches a” processing device may include” among other things, “various analog-to-digital converters” (¶ 0051) where the “processing device” is part of the “user device 200 associated with a user 104” (¶ 0051).  The “processing device” is used to preprocess where “preprocessing comprises at least one of normalizing, de-identifying, and delimiting the portion of the source data and the source user information” (¶ 0013) and “based on identifying the at least some personal identifying information, stripping the portion of the source data and the source user information of the personal identifying information to generate de-identified data” (¶ 0015) thereby disclosing “a quantizer implemented by an Analog-to-Digital Convertor”).    
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal recovery method as disclosed by Lu by including de-identifying data as taught by Khashman in order to provide a system where “the unique data encoding, delimiting, de-identifying, and normalization features of the invention and the resulting smaller size of the encoded data file enables the present invention to transfer files through a variety of communication channels and with increased speed” (Khashman, 0084).    
	Oliver teaches:
    	the filter array comprises a plurality of optical components disposed randomly, each of the plurality of optical components is coated randomly (Oliver, §1. Introduction, page 2-3:  Oliver teaches filters with random transmittance functions (TF) in filter-array-based spectrometers (§1 page 2-3) where “random transmittance functions” discloses  “optical components.”  The transmittance of a filter can be changed with a coating as evidenced by Lissberger, 1st page, I. Introduction, 1st paragraph therefore if the transmittance functions are random and can be changed with a coating, the coatings are also random ),
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal recovery method as disclosed by Lu by including the filter array as taught by Oliver in order to provide a system where “the improvement in resolution is 7-fold using the filters with random transmittance over what was achieved in our previous work” (Oliver, abstract).
	Lorraine teaches:
	[dimension-reduced] data (Lorraine, § Introduction to Principal component Analysis:  Lorraine teaches using principal component analysis (PCA) in order to reduce the dimensionality of data).
	 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal recovery method as disclosed by Lu by including dimension-reduced data as taught by Lorraine in order to provide a system where reduced dimensionality is “used to improve storage space or the computational efficiency of the learning algorithm, but can also improve the predictive performance by reducing the curse of dimensionality” (Lorraine 3rd paragraph).  
  
Regarding claim 14:
	Claim 14 recites analogous limitations to claim 2 above and is therefore rejected on the same premise.

Regarding claim 16:
	Claim 16 recites analogous limitations to claim 4 above and is therefore rejected on the same premise.

Regarding claim 17:
	Claim 17 recites analogous limitations to claim 5 above and is therefore rejected on the same premise.

Regarding claim 18:
	Claim 18 recites analogous limitations to claim 6 above and is therefore rejected on the same premise.

Response to Arguments
Applicant’s arguments (remarks) filed 06/15/2022 have been fully considered.

Regarding Specification Objection page 11 of Applicant’s remarks, based on the Applicant’s arguments and the changes made to ¶ 0032 of the specification, the objection has been withdrawn.

Regarding Claim Interpretation Under 35 U.S.C. § 112(f) page 11 of Applicant’s remarks, based on the Applicant’s arguments Examiner is unclear as to the meaning of “implemented by an Analog-to-Digital-Convertor” (remarks page 11).  Examiner respectfully points out that in ¶ 0029 and ¶ 0039 of the specification the quantizer is equated to the Analog-to-Digital-Convertor and therefore the quantizer will be interpreted as an Analog-to-Digital-Convertor.   

Regarding Rejections Under 35 U.S.C. § 112 page 11-12 of Applicant’s remarks, based on the Applicant’s arguments, consultation and consideration the 35 U.S.C. § 112 (a) rejections have been withdrawn.  New  35 U.S.C. § 112 (a) rejections have been presented above.

Regarding Rejections Under 35 U.S.C. § 101 page 12 of Applicant’s remarks, based on Applicant’s arguments, consultation, and consideration the 35 U.S.C. § 101 rejection has been withdrawn.

Regarding Rejections Under 35 U.S.C. § 103, Examiner finds Applicant’s arguments persuasive with regard to the amendments.  New grounds for rejection are presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rowe et al., U.S. Pub. No. 2002/0171834 A1, teaches an encoded variable filter spectrometer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENISE R KARAVIAS/Examiner, Art Unit 2865                                                                                                                                                                                                        
/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        7/12/2022